Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 14-17, 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “larger” in claim  7 is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim sets forth that a larger amount of the chlorosilicate fluorescent material is distributed on a light emission side; however, it is unclear what this amount is larger than as the device has several phosphors and areas in relation to said fluorescent member.  It is unclear what the relative term is used in relation to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 16-17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531.

Regarding Claim 3 and 7:  Yanagihara teaches a light emitting device having chlorosilicate phosphor and an excitation light source having peak emission in the range from 400-480 nm (See Paragraph 78).  Yanagihara teaches the chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.  Yanagihara teaches that the chlorosilicate phosphor may be provided with other phosphors having different emission spectra when excited by the excitation source (See Paragraph 81).  The other phosphor materials may be one or more of the phosphors described in paragraph 84.  As Yanagihara teaches that at least one of these materials may be chosen, the choice of a three phosphor system including a first chlorosilicate phosphor, a second phosphor, and a third phosphor would have been obvious.  Yanagihara shows the distribution of the phosphor in such a device in Figure 1, wherein a larger amount of the phosphor is unevenly distributed on the light emission side of the source (10).  A smaller amount of phosphor is provided in the region away from said face, near the emission-side of the device.  

Regarding Claim 16-17:  Yanagihari teaches that the material has high luminous efficiency but is silent in terms of the values of the internal quantum efficiency; however, the compositions and size of the particles taught by Yanagihari are the same as those instantly disclosed.  Materials of the same composition must necessarily have the same properties as those properties stem from the composition.  As this is the case, the materials of Yanagihari would necessarily have the claimed properties in the overlapping range as set forth.

Regarding Claim 20:  Yanagihara teaches that the chlorosilicate has an average particle size from 5 to 20 microns, overlapping the sizes instantly claimed (See Paragraph 74).  Yanagihari states that this median is determined on a volume basis (See Paragraph 76), which is the same basis claimed.

Regarding Claim 21: Yanagihara teaches that the phosphor is provided in an amount from 1 to 100 parts by  mass relative to 100 parts of the resin (See Paragraph 82).

Regarding Claim 22-25: Yanagihara teaches that the second phosphor may be one or more chosen from the group including (Y,Gd,Tb,Lu)3(Al,Ga)5O12:Ce, (La,Y)3Si6N11:Ce, Si6-pAlpOpN8-p:Eu, (Sr,Ca)AlSiN3:Eu, (Sr,Ca)LiAl3N4:Eu, and (Ba,Sr,Ca)2Si5N8:Eu.  It would have been obvious to choose one or more of these phosphors from the group of Yanagihara, which overlaps the claimed second and third phosphors (See paragraph 84).  Yanagihara teaches that these phosphors may be used in an amount from 5 to 300 parts per 100 parts by mass of the resin (See Paragraph 89).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as applied to claims 1-2 and 8-9 above, and further in view of Kobusch in US20040166320.

Yanagihara teaches a means for creating a chlorosilicate phosphor, wherein the phosphor overlaps in composition with the limitations set form in claims 7.  Yanagihara teaches that the phosphor is provided with a fluoride coating that functions as a protective film.  A film is provided on such a phosphor because chlorosilicate phosphors are known to be degraded by atmosphere and humidity (See Paragraph 49, 61).

Yanagihara teaches that the phosphor particles may be coated, but is silent regarding the coating of the phosphor with an oxide material as instantly claimed.

However, Kobusch also teaches the application of a coating to said chlorosilicate phosphors (See Paragraph 27) in order to achieve greater durability and prevent degradation during processing and operation of the phosphor (See Paragraph 3). Kobusch teaches that the phosphors are provided with a silicate precursor material, such as an organosilanol (See Paragraph 5).  The mixture is then distilled, dried and the organosilanol is condensed to form a silicate glass adhered to the particle surface (See Paragraph 5-9).  A silicate glass necessarily contains SiO2.  As Kobusch teaches that this coating is used to stabilize and protect the same chlorosilicate phosphors, Kobusch establishes such a coating as an alternative for the same purpose as the coating of Yanagihara.  It would have been obvious to substitute the coating of Kobusch for that of Yanagihari as both coating are established as materials capable of providing protection and stability to the underlying phosphor material (See MPEP2144.06).  Those of ordinary skill in the art would have been motivated to perform such a substitution based on the fact that the coating accomplishes the same goal, but also has other benefits in terms of the flow behavior of the material (See Paragraph 10)
 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as it is applied to claim 1, and evidenced by Xiao in their publication titled “Elemental Impurities in Pediatric Calcium Carbonate Preparations-High Throughput Quantification and Risk Assessment”.
Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Yanagihara teaches that the composition is created by providing reagents including CaCO3, but is silent in terms of impurities in the material.

However, Xiao evidences that even medical grades of CaCO3 have a myriad of impurities entrained within in the ppm range (See Tables).  The impurity levels of Sr, Ba, and Al are reported as ~200 ppm, ~6ppm, and 200ppm.  Those of ordinary skill in the art would have expected the material of Yanagihara to necessarily contain impurity levels of these elements from the CaCO3 precursor material.  The impurity levels of Sr, Ba, and Al would be constituent with the weight percent of Ca in the material and would necessarily be less than 360 ppm. It is noted that Xiao has a publication date of 2021, but is used in an evidentiary capacity only.  Those of ordinary skill in the art would expect these impurities in any medical or reagent grade CaCO3 used at the time Yanagihara’s teachings were established.

Response to Arguments
Applicant's arguments filed 6/6/22 have been fully considered but they are not persuasive. Applicant argues in terms of the newly amended feature setting forth that a larger amount of the chlorosilicate material is unevenly distributed on the fluorescent member.  The prior art to Yanagihara shows an uneven distribution of such a material in the resin, wherein a larger proportion of the phosphor is provided adjacent to the light emitting surfaces of the diode and little to no phosphor is provided away from said diode, closer to the top of the emission device. This distribution is shown in Yanagihara’s Figure 1.  It is noted that the amendment to the claims gives rise to a new rejection under USC 112.  The relative term large is meant to describe two features of the claimed device, but it is unclear which two features are being compared.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734